DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 02/28/2022 Amendments/Arguments, which directly amended claims 1, 7-10, 12, 14-16, 18; cancelled claims 11, 17; added new claims 21-22; and traversed the rejections of the claims of the 12/09/2021 Office Action are acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2014/0267700) in view of Siercks et al (US 2018/0017384 which was cited in previous Office Action).


    PNG
    media_image1.png
    754
    456
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    540
    516
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    402
    524
    media_image3.png
    Greyscale

Regarding claim 1, 12, and 18, Wang et al disclose in Fig 6-8 above an apparatus and a method for determining position in an environment where surveying is impaired, the apparatus comprising:
a pole having a first end and a second end (i.e. pole 154) (Fig 6; [0110]); 
at least a portion of a surveying system integrated with the pole (i.e. as shown in Fig 6);
a first camera and a second camera integrated with the pole (i.e. image capturing device 214, 216, 218 (optional)) (Fig 8; [0113]; [0119]), wherein:
the first camera is closer to the first end than the second camera (i.e. one image capturing device is at first position of the platform 211, and the other is at second position of the platform 211) ([0119]; [0132]-[0136]); and 
one or more processors (i.e. processors 172) (Fig 7) configured to:
determine a first position of the pole using the surveying system, wherein the first position is determined in three dimensions of a coordinate system ([0129]-[0152]);
determine a first orientation of the pole while the pole is at the first position, wherein: a combination of the first position of the pole and the first orientation of the pole provides a first pose of the pole ([0152]);
acquire a plurality of images using the first camera and the second camera, wherein the plurality of images are acquired as the pole is moved from the first position to a second position ([0129]-[0152]);
process the plurality of images to calculate a change in pose from the first position to the second position ([0129]-[0152]); and
calculate a second pose of the pole at the second position based on the first pose and the change in pose ([0129]-[0152]).
In addition, Wang et al disclose a memory for storing instructions to be implemented to perform the claimed invention ([0213]-[0215]).
Wang et al do not explicitly disclose both the first camera and the second camera have an angle of orientation of less than 90 degrees in relation to the pole, measured from the first end of the pole as claimed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include both the first camera and the second camera have an angle of orientation of less than 90 degrees in relation to the pole, measured from the first end of the pole for properly capturing image data, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Still regarding claims 1, 12, and 18, Wang do not explicitly disclose the first orientation includes a heading and two degrees of tilt.  Siercks et al teach in the same field of endeavor the first orientation includes a heading and tilt ([0300]).  However, Siercks et al also do not disclose two degrees of tilt, instead, Siercks et al teach a 5-35 degrees tilt.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include two degrees of tilt for properly determining the orientation of survey pole, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205, USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al in view of Siercks et al to incorporate such the first orientation includes a heading and tilt as taught by Siercks et al to gain the advantage of properly determining the orientation of survey pole, since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Regarding claims 2 and 20, Wang et al disclose in Fig 6 above the surveying system is a Global Navigation Satellite System (GNSS) surveying system, and the at least the portion of the surveying system integrated with the pole is a GNSS receiver (i.e. GNSS receiver 152) ([0110]).  While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claims 3-10, 13-16, 19, and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0355499 discloses a target reflector search device.  This device comprises an emitting unit for emitting an emission fan, a motorized device for moving the emission fan over a spatial region, and a receiving unit for reflected portions of the emission fan within a fan-shaped acquisition region, and a locating unit for determining a location of the reflection.  An optoelectronic detector of the receiving unit is formed as a position-resolving optoelectronic detector having a linear arrangement of a plurality of pixels, each formed as an SPAD array, and the receiving unit comprises an optical system having an imaging fixed-focus optical unit, wherein the optical system and the optoelectronic detector are arranged and configured in such a way that portions of the optical radiation reflected from a point in the acquisition region are expanded on the sensitivity surface of the optoelectronic detector in such a way that blurry imaging takes place.
US 10,371,518 discloses a system that comprises a camera module and a control and evaluation unit.  The camera module is designed to be attached to the surveying pole and comprises at least one camera for capturing images.  The control and evaluation unit has stored a program with program code so as to control and execute a functionality in which a series of images of the surrounding is captured with the at least one camera; a SLAM-evaluation with a defined algorithm using the series of images is performed, wherein a reference point field is built up and poses for the captured images are determined; and, based on the determined poses, a point cloud comprising 3D-positions of points of the surrounding can be computed by forward intersection using the series of images, particularly by using dense matching algorithm.
US 10,168,153 discloses novel solutions for position measurement, including without limitation tools and techniques that can be used for land surveying and in similar applications.  One such tool is a greatly enhanced position measurement system that takes the form of a surveying rod with substantial independent functionality, which can be used with or without a total station or similar device.
US 2012/0330601 discloses a survey instrument includes a surveying device configured to perform survey measurements and an imaging device coupled to the surveying device and having a known spatial relationship with the surveying device.  The imaging device may be configured to obtain image information.  The survey instrument also includes a processor in electrical communication with the imaging device.  The processor may be configured to receive the image information from the imaging device, process the image information to determine a pose of the imaging device, and determine a tilt angle of the survey instrument and a tilt direction of the survey instrument in a reference frame.  Tilt angle and the tilt direction of the survey instrument may be determined using the pose of the imaging device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646